Citation Nr: 1626954	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee injury, status post surgical repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to July 2005 with a period of active duty training from February 1987 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the disability at issue effective from the May 9, 2008 date of claim.

The Veteran presented testimony at a Board hearing in March 2014, and a transcript of the hearing is associated with his claims folder.  

In August 2014, the Board denied the Veteran an extension of a temporary total rating which was previously awarded from May 9, 2008 through September 30, 2008, and denied an extension of a temporary total rating which was previously awarded from February 5, 2009 to April 30, 2009.  It remanded the matter of entitlement to a temporary total rating following September 24, 2010 left knee arthroscopy to the RO for a statement of the case.  However, following the RO's issuance of the statement of the case on August 27, 2014, the Veteran did not perfect an appeal of that decision.  Accordingly, that issue is not on appeal and the appeal herein concerns only the rating periods from October 1, 2008 through February 4, 2009 and from May 1, 2009 to present.   


FINDING OF FACT

During the rating periods at issue, the Veteran's has not had left knee extension to worse than 15 degrees, left knee flexion to worse than 105 degrees, less than 4/5 left lower extremity muscle strength, and any left knee instability.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left knee injury status post surgical repair during either rating period at issue are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record includes several adequate VA examination reports as well as VA and private treatment records.  He also testified at a hearing before the undersigned.  The Veteran has not adequately identified any additional evidence that remains outstanding and reported during his hearing that he is fairly confident that all of his relevant treatment records are associated with the file.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall  be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Left knee disability 

The RO has rated the Veteran's left knee disability, characterized as left knee hyperextension injury with osteochondritis dessicans with history of femoral osteochondrial defect, arthroscopic synovectomy, and femoral condyle graft, as 20 percent disabling under Diagnostic Code 5299-5261.  

Under Diagnostic Code 5261, leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On VA examination in June 2008, the Veteran complained of left knee swelling, and of pain if he had to sit or stand for too long a period of time.  He reported that flare-ups occurred every morning.  On examination, he had a slight limp on the left, and mild swelling.  His left knee lacked 15 degrees of extension.  He had well healed arthroscopy portals.  Left knee flexion was to 105 degrees.  He had pain at the endpoints of left knee flexion and extension, and no additional limitation of motion after 3 repetitive motions.  There was no lateral instability.  

In September 2008, the Veteran indicating that he stopped working full time in March 2008 due to his left knee.  He reported 4 years of college, plus law enforcement Training Academy and National Builder Certification Training.  In January 2009, he indicated that he was only seeking a temporary total rating due to convalescence, not TDIU.

On private evaluation June 2009, the Veteran's left knee range of motion was from 0 to 140 degrees of flexion, and there was no evidence of instability, but there was vastus medialis obliquus atrophy, with his left thigh circumference being 52.5 cm 10 centimeters above the patella as compared to 54 centimeters on the right. 

On private evaluation in August 2009, the Veteran's left knee range of motion was from 0 to 135 degrees of flexion, and there was no evidence of instability.  In September 2009, left knee range of motion was from 0 to 125 degrees and there was a large effusion but no instability.  

On VA examination in December 2009, the Veteran reported chronic pain rather than intermittent flare-ups.  He had pain in particular when walking over uneven surfaces and on ascending or descending steps.  He was a full time student.  On examination, he moved somewhat slowly with a limp.  He used a cane in his right hand and wore a left knee brace.  Left knee surgical scars were well healed.  There was slight left knee swelling.  Left knee extension was to 0 degrees and left knee flexion was to 130 degrees.  There was no additional limitation of motion after repetitive motion, and no ligamentous instability was noted.  

In April 2010, the Veteran indicated that he wanted at least a 50 percent rating for his service-connected left knee disability.  On VA evaluations in October 2010, following arthroscopy in September 2010, the Veteran had a full range of motion of his left knee and was bearing most of his weight on both legs.  There was slight effusion and less than +1 effusion.  He was stable to varus and valgus stressors.  

In November 2010, the Veteran indicated that he felt he should have a rating in excess of 20 percent for his left knee disability based on continued pain, loss of balance, swelling, and pain when flexing or bending his knee.  He also reported that he was on crutches for a few weeks following knee surgery in September 2010. 
 
On VA evaluation in November 2010, following diagnostic arthroscopy with plica excision in September 2010, the Veteran was without complaint except for generalized swelling, which would occur especially when he stood on his left lower extremity for an extended period of time.  Popping and locking pain which he had before was now gone and was much better.  There was no internal derangement to surgically address.  

In March 2011, the Veteran stated that one of his doctors has indicated that his left knee disability will likely get worse with time.  

On VA examination in April 2012, the Veteran reported that flare-ups occurred on first arising or after extended periods of weightbearing.  Left knee flexion was to 125 degrees, with no objective evidence of painful motion.  Left knee extension was to 5 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions, with no additional limitation in the range of motion of the left knee following such testing.  Left knee flexion and extension strength was 4/5.  Anterior, posterior, and medial-lateral stability was normal.  The Veteran had had no meniscal conditions.  None of his left knee scars were painful or unstable and they did not have an area of greater than 39 square centimeters/6 square inches.  An X-ray from February 2012 was noted to reveal a suspected osteochondral defect of the left medial femoral condyle, and mild degenerative medial compartment narrowing.  The Veteran was working full time for the state capital police and had been for the past year.  He would work through any pain in order to perform his job duties.  

During the Veteran's March 2014 hearing before the undersigned, he described pain which he had even after surgeries, and indicated that he continued to have pain as well as weakness and swelling.  He testified that he had returned to work in 2009 or early 2010.

On VA examination in September 2014, the Veteran displayed a mildly antalgic gait favoring the left knee.  He stated that he was now on private disability from his job with the police department.  He reported daily chronic pain and did not have flare-ups.  Left knee flexion was to 110 degrees, with pain beginning at 90 degrees.  Left knee extension was to minus 10 degrees.  There was no additional limitation in range of motion of the knee following repetitive use testing.  Muscle strength was 5/5 for left knee flexion and extension.  The Veteran's left knee was normal or stable anteriorly, posteriorly, and on medial-lateral stability testing.  He had never had a meniscal condition.  None of his left knee scars were painful or unstable or in excess of 39 square centimeters/6 square inches.  The examiner stated that the Veteran's left knee condition would make squatting, walking, running, and climbing/descending stairs difficult, but that he could easily function in a sedentary position.  

The September 8, 2014 VA examiner noted that the Veteran has been receiving injections for the left knee with the last injection in July 2013 and without subsequent left knee VA treatment records.  VA treatment records two days later noted that the Veteran reported left knee swelling.  Musculoskeletal assessment was that his gait was normal with mild swelling in the left knee.

Based on the evidence, the Board concludes that from October 2008 through February 4, 2009, and from May 1, 2009 to present, which are the rating periods at issue, the criteria for a rating greater than 20 percent for the Veteran's service-connected left knee disability are not met or nearly approximated.  The evidence shows that the Veteran did not and does not have left knee extension limited to 20 degrees to permit a 30 percent rating under Diagnostic Code 5261, under which the current 20 percent rating is assigned, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  Additionally, the Veteran does not have left knee flexion limited to 45 degrees to permit a separate compensable rating based on limitation of left knee flexion, or mild or more left knee recurrent subluxation or lateral instability to permit a separate compensable rating under Diagnostic Code 5257.  To the contrary, the worst the Veteran's extension has been is to 5 degrees, the worst his flexion has been is to 105 degrees, the worst his muscle strength has been is 4/5.  While he has reported that his knee buckles, the preponderance of the evidence is against a finding of left knee instability as such was affirmatively not found during any one of the four VA examinations developed over the course of the appeal.  

Additionally, there is no basis for an award of a separate 10 percent rating under 38 C.F.R. § 4.118 for his left knee surgical scars.  The evidence indicates that his left knee scars are not painful or unstable or in excess of 39 square centimeters/6 square inches.  Likewise, a separate rating under Diagnostic Code 5258 or 5259 is not warranted as the record does not indicate that the semilunar cartilage has been dislocated or removed.

In sum, under the rating schedule, no more than a 20 percent rating is warranted for the Veteran's service-connected left knee disability for either of the rating periods at issue.  


Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his left knee disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the left knee disorder according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left knee disability.  The symptoms and impairment which have been reported to be caused by it are specifically contemplated by the schedular rating criteria for knee disorders, including 38 C.F.R. § 4.40, 4.45.  

No significant symptoms other than those shown in the rating schedule criteria are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected disability at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has considered whether the matter of entitlement to TDIU has been raised in the record and is on appeal as part of the Veteran's claim for increased compensation for his service-connected left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2008, the Veteran filed a claim for TDIU, but in January 2009, he contacted the AOJ and stated that he no longer wanted to pursue a TDIU claim, but instead wanted to claim a temporary total rating based on convalescence.  [As noted above, a temporary total rating has been assigned from May 9, 2008 through September 30, 2008, and from February 5, 2009 to April 30, 2009.].  Subsequently, the record shows that the Veteran was a full time student and then worked full time as a state capital police officer, but in 2014 he was on private disability from his job with the capital police department.  However, the record does not show that he is totally unemployable due to his left knee disability alone.  He has another service-connected disability (the right knee).  

The evidence does not suggest that his service-connected left knee disability precludes him from obtaining or retaining all forms of substantially gainful employment consistent with his educational and occupational backgrounds.  He has 4 years of college education, in addition to training at a Law Enforcement Training Academy, and National Builder Certification Training.  Additionally, he has almost 15 years of experience as an investigator/deputy for a Sheriff's Department, and more than 2 years of experience in construction as a builder.  

While the Veteran's left knee disability may preclude him from engaging in some forms of substantially gainful employment, his education and work experience qualify him for many forms of sedentary employment, and his VA examiner in September 2014 specifically stated that he could "easily function" in a sedentary position.  Thus, the matter of entitlement to TDIU has not been raised in the record.  Therefore referral for extraschedular consideration of TDIU is not warranted.

As the preponderance is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor, and the appeal of the matters at issue must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107; Gilbert.

The Board wishes to thank the Veteran for his service and notes that if either of his service-connected disabilities become worse in the future, he may apply for an increased rating and new ratings will be considered.  


ORDER

Entitlement to a rating in excess of 20 percent for left knee injury, status post surgical repair, is denied.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


